798 F.2d 471
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gerald Lee TUCEK, Plaintiff-Appellant,v.Sheriff Fate THOMAS, et al., Defendants-Appellees.
No. 85-5808.
United States Court of Appeals, Sixth Circuit.
June 10, 1986.

Before KEITH and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Plaintiff appeals from the order of the district court dismissing his civil rights action.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and plaintiff's brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.  Plaintiff has filed a motion for appointment of counsel and a motion to supplement the record on appeal.


2
Plaintiff alleges that he has been denied proper medical treatment and proper diet during his incarceration.  However, the actions on behalf of prison officials did not demonstrate deliberate indifference to serious medical needs.  Estelle v. Gamble, 429 U.S. 97 (1976), rehearing denied, 429 U.S. 1066 (1977).


3
Plaintiff's motion to supplement the record is improper.  This Court can only consider documents which are included in the district court record.  Rebuck v. Vogel, 713 F.2d 484 (8th Cir.1983).


4
It is ORDERED that the plaintiff's motion for counsel and to supplement the record be denied and the judgment of the district court affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.